Order affirmed, with ten dollars costs and disbursements. The complaint in this action alleges that the $5,000 which plaintiff agreed to pay was to be paid to the copartnership and not to the defendant individually. His complaint is for a dissolution of the copartnership, and part of the relief demanded is an injunction against the defendant prohibiting him from collecting partnership assets. Within the terms of the complaint the prayer for injunction would include the collection of the $1,000 unpaid of the $5,000. The present order, although called a stay, is in reality an injunction pending the action within the terms of the relief asked for in the complaint. Jenks, P. J., Mills, Rich, Blackmar and Jaycox, JJ., concur.